DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 01/24/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020 and 02/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Po (U.S. 2015/0034345).
In regards to claim 1. Po discloses a flywheel device adapted to be installed in an electric nail gun (see at least paragraphs 1 and 5), the electric nail gun including a main frame (10 ), a swing arm (16) that is pivoted to the main frame (see at least paragraph 18), an impact member (17) that is slidably mounted to the swing arm (see at least paragraph 20), a drive pulley (13) that is rotatably mounted to the main frame, and a transmission belt (15) that is trained on the drive pulley, said flywheel device comprising: a flywheel pulley (23) adapted to be mounted to the main frame and trained by the 
In regards to claim 2. Po discloses The flywheel device as claimed in Claim 1, Po further discloses wherein a diameter of said weight disc is larger than a diameter of said flywheel pulley (illustrated in at least fig. 3 portion 221 of the weight disc 22 has a larger diameter than pulley 23).
In regards to claim 3. Po discloses The flywheel device as claimed in Claim 2, Po further discloses wherein said flywheel pulley and said weight disc are molded as one piece (see at least paragraph 27).
In regards to claim 4. Po discloses The flywheel device as claimed in Claim 2, Po further discloses wherein said flywheel pulley has: a grooved portion (233) formed with a belt groove (233 see at least fig. 3 and paragraph 24) that is adapted to be engaged with the transmission belt (paragraph 24); and an insert portion (insert portion is where hub 21 and flywheel shaft 11 connect) disposed adjacent to said belt groove, said weight disc being sleeved on said insert portion (see at least paragraph 28 the hub 21 is sleeved to shaft 11).
In regards to claim 5. Po discloses The flywheel device as claimed in Claim 2, Po further discloses wherein said weight disc is connected between said flywheel and said flywheel pulley (illustrated in at least fig. 3).
Po discloses An electric nail gun (see at least paragraphs 1 and 5) comprising: a main frame (10); a swing arm (16) pivoted to said main frame (paragraph 18); an impact member (17) slidably mounted to said swing arm; a drive module (14) mounted to said main frame; a drive pulley (13) mounted to the main frame, and driven rotatably by said drive module (see at least paragraph 23); a transmission belt (15); a flywheel pulley (23) mounted to said main frame, said transmission belt being trained on said drive pulley and said flywheel pulley for transmitting rotational motion from said drive pulley to said flywheel pulley (see at least paragraph 23); a flywheel (12) mounted to said main frame, and connected coaxially and co-rotatably to said flywheel pulley (see at least paragraph 23); and a weight disc (22) mounted to said main frame and connected coaxially and co-rotatably to said flywheel and said flywheel pulley (see at least paragraph 29); wherein during the co-rotation of said flywheel pulley, said flywheel and said weight disc, said swing arm is pivotable relative to said main frame to move said impact member to contact said flywheel so that said impact member is driven by said flywheel to slide relative to said swing arm for actuating a nailing process of said electric nail gun (see at least paragraphs 18-22).
In regards to claim 7. Po discloses The electric nail gun as claimed in Claim 6, Po further discloses wherein a diameter of said weight disc is larger than a diameter of said flywheel pulley (illustrated in at least fig. 3 the largest diameter of the weight disc is fins 221 which are larger in diameter than the flywheel pulley 23).
In regards to claim 8. Po discloses The electric nail gun as claimed in Claim 7, Po further discloses wherein said flywheel pulley and said weight disc are molded as one piece (see at least paragraph 27).
In regards to claim 9. Po discloses The electric nail gun as claimed in Claim 7, Po further discloses wherein said flywheel pulley has: a grooved portion (233) formed with a belt groove (233 see at least fig. 3 and paragraph 24) that is adapted to be engaged with the transmission belt (paragraph 
In regards to claim 10. Po discloses The electric nail gun as claimed in Claim 7, Po further discloses wherein said weight disc is connected between said flywheel and said flywheel pulley (illustrated in at least fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731